Title: To Thomas Jefferson from Willink & Van Staphorst, 13 November 1788
From: Willink & Van Staphorst
To: Jefferson, Thomas


Amsterdam, 13 Nov. 1788. Acknowledge TJ’s letters of 3 and 4 Nov., “the former advising your Bill on us for f2312.10. Bo. to Grand & Co., which has been discharged.” In order to sustain the credit of the United States and to induce the brokers to take up all, or at least half, of the “Loan of One Million remaining,” they advise paying in money the premium due in February. The former loan being completed, there will be no reason to send monthly statements until a “new Negotiation.” At present the funds of Congress in their hands amount to ƒ192,000 to meet interest payments in February 1789 of ƒ80,000 and premiums on the same date of ƒ70,000, leaving a balance of ƒ42,000 to cover drafts for the salaries of TJ, Carmichael, and Dumas, and for incidental expenses. There will be no addition to the credit until “an Engagement upon the new Loan” is secured.
